ORDER

PER CURIAM.
George J. Kloster, Jr. (“Husband”) appeals from a judgment entered by the Circuit Court of St. Louis County. Husband asserts the trial court erred in failing to quash service in that the special process server lacked valid authority to serve him and finding that the antenuptial agreement entered into between him and Janet R. Kloster (‘Wife”) was unenforceable, unconscionable, and lacked sufficient consideration. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).